internal_revenue_service date number release date cc el gl br2 gl-104046-99 uiln memorandum for national director collection field operations op co c from joseph w clark senior technician reviewer branch general litigation subject statute_of_limitations issues arising in connection with the clean-up of aged non-master file accounts this responds to your request dated date to provide you with legal guidance in connection with the above referenced project issues pertaining to refunds and credits were coordinated with the assistant chief_counsel income_tax accounting this memorandum is not to be cited as a precedent issues is an otherwise valid assessment of tax rendered invalid by the service’s failure to retain or locate the administrative file supporting the assessment is an otherwise valid extension of the collection_period rendered invalid by the service’s failure to retain or locate the original form_900 tax_collection_waiver executed by the taxpayer is an extension of the collection statute obtained after the expiration of the original or previously agreed upon collection_period valid is a formal claim required to initiate the refund process with respect to overpayments for which the claim period is open must the service notify the taxpayer of a potential refund_or_credit are there any exceptions to the sec_6511 limitations_period for refunds if the taxpayer who made the overpayment is now deceased can the service transfer the funds to excess collection account gl-104046-99 what is the impact of restructuring and reform act rra section on waivers obtained in connection with installment agreements prior to the bankruptcy reform act of what was the impact of b c sec_362 upon the service’s ability to assess a tax against a non-petitioning spouse conclusions absent contrary evidence the certificate of assessments and payments form is sufficient to establish that assessment was properly made the service may rely on its computerized records and other circumstantial evidence to show that the statue of limitations on collection was extended or suspended due to litigation bankruptcy offer_in_compromise or by agreement with the taxpayer an extension of the collection_period executed after the expiration of the original or previously agreed upon statute_of_limitations is invalid sec_6402 does not require that the taxpayer file a claim_for_refund before the service makes a credit or refund sec_6511 governs refunds where no claim_for_refund is made by the taxpayer the service need not notify the taxpayer of a potential refund_or_credit a refund is allowed only to the extent provided for in sec_6511 the service may transfer any unclaimed overpayments to the excess collection account in accordance with established procedures pursuant to rra c a waiver executed in connection with an installment_agreement is effective until the date agreed to plus an additional days sec_362 of the bankruptcy code does not suspend the assessment_period for assessment against a non-petitioning spouse background the service has commenced a project to review and verify all non-master file nmf accounts the nmf contains information with respect to tax_liabilities not supported by the master_file mf these include but are not limited to accounts established for non-petitioning or innocent spouses trust fund recovery penalty assessments and other civil penalty assessments because the nmf is largely a manual system of recordkeeping nmf accounts are not gl-104046-99 routinely updated the service made a decision to review and update all of these accounts it is our understanding that this review will consist of researching the master_file and other computerized records to verify nmf assessments payments and credits and to determine the correct collection statute expiration date csed this memorandum addresses several legal issues that may arise as a result of this review law analysis validity of assessment sec_6301 of the internal_revenue_code authorizes the secretary to collect taxes usually the first step toward collection is the making of an assessment sec_6321 and sec_6322 sec_6201 authorizes and requires the secretary to assess all taxes including interest additional_amounts additions to the tax and assessable_penalties sec_6201 the act of assessment ie recording the taxpayer’s liability is accomplished when the assessment officer schedules the liability and signs the assessment document form 23c certificate of assessment or racs summary record of assessment sec_6203 sec_301_6203-1 it is generally accepted that the government need not produce the original documentation used to make the assessment to establish that the tax has been properly assessed see 962_f2d_555 6th cir original documents used to make assessment need not be produced 724_f2d_808 9th cir cert_denied 469_us_830 where copies of notices of deficiency and demands for payment were destroyed service could establish they were properly sent by certification also 672_fsupp_503 m d ala aff’d per curiam 849_f2d_1478 11th cir instead a certified copy of a form_4340 certificate of assessments and payments constitutes prima facie proof that a timely and proper assessment was made against the taxpayer 3_f3d_1297 9th cir per curiam 970_f2d_66 5th cir 871_f2d_1015 11th cir 318_f2d_637 7th cir see also 428_us_433 once a timely and proper form_4340 can also be used to establish the proper and timely mailing of the notice_and_demand for payment under sec_6303 970_f2d_750 10th cir gl-104046-99 assessment is established it is presumed correct and the burden of proving the assessment incorrect rests with the taxpayer 702_f2d_1288 9th cir united_states v lease f 2d 2d cir a general denial of liability is insufficient to meet the taxpayer’s burden 540_f2d_258 7th cir citing 348_f2d_746 2d cir rather the taxpayer must allege specific facts or proffer affirmative evidence showing that the government’s calculation is incorrect or that the assessment is arbitrary see eg pittman v commissioner 100_f2d_1308 7th cir if the taxpayer produces no credible_evidence the assessment will be presumed correct and the service will be allowed to proceed with collection see chila f 2d pincite dixon f_supp pincite excessive assessment if at any time the service determines that an assessment is either excessive in amount assessed after the expiration of the period of limitations on assessment properly applicable thereto or erroneously or illegally assessed the assessment should be immediately abated pursuant to sec_6404 amounts exceeding the properly assessed tax_liability are overpayments which should be refunded to the taxpayer in accordance with sec_6511 while not relevant to the inquiry at hand we note that an amendment to the internal_revenue_code changes this presumption for some cases involving audits conducted after date see sec_7491 the new sec_7122 does not impact this conclusion the general purpose of sec_7122 as amended by the rra is to expand taxpayer opportunities to enter into offer-in-compromise agreements see conf_rep h_r 105th cong 2d sess pincite sec_7122 and the implementing draft regulatory provision only address the criteria for acceptance of an offer-in-compromise and do not impact the validity of the tax_assessment which is the subject of the proposed offer this provision merely provides that the fact that the assessed tax cannot be verified because the service is unable to locate the taxpayer’s return or administrative file cannot be the sole reason for rejecting an offer-in-compromise based on doubt as to liability this provision does not provide that the taxpayer can successfully challenge the assessment of the tax merely because the service has destroyed the taxpayer’s records gl-104046-99 missing form_900 waiver the presumption of correctness attaching to tax assessments does not attach to extensions of the statute_of_limitations on collection the burden of proving the existence and validity of a collection waiver lies with the government 977_f2d_1067 7th cir united_states v grabscheid u s t c n d ill when the taxpayer raises the statute_of_limitations as a defense to collection and the original collection_period has expired the statute is presumed expired and the burden of showing that it was extended either by law or by agreement shifts to the government schenk v commissioner t c memo since the service’s document disposition guidelines call for the retention of forms tax_collection_waiver for the duration of the collection statute the service will generally be able to introduce the original or a certified copy of the original form_900 as evidence that the statute was extended by the taxpayer see fed r evid original required unless lost destroyed not obtainable in possession of opponent or collateral if the original document is lost or destroyed however the service may use circumstantial evidence to prove the existence of a waiver see united_states v conry 621_f2d_599 9th cir in united_states v morgan u s dist lexis e d mich for example the service relied on a copy of an imf ncc computer transcript and a supporting affidavit to establish that the assessment_period for the tax_year was extended by the taxpayer until date the supporting affidavit explained that the entry on the imf transcript - ased - corresponded to the transaction code tc which is used to show that an extension of the assessment statute was obtained the court found that the government met its burden of persuasion on the issue the taxpayer did not rebut the government’s assertion and the court entered summary_judgment in favor of the government similarly in united_states v georgi u s t c cch big_number the service relied on a certified copy of a form_4340 and a sample copy of form_656 to prove that the collection periods for the taxes at issue were tolled by two consecutive offers in compromise submitted by the taxpayer and rejected by the service in summary an otherwise valid waiver or an extension of the statute_of_limitations is not rendered invalid by the service’s failure to retain or find the original records evidencing the extension the service may rely on its computerized records to evidence that the statute_of_limitations was extended or suspended either by law or agreement however where the service’s computerized records do not contain any data evidencing an extension of the statute beyond the original collection_period and the service does not have other documentation showing an extension the service will not be able to meet its burden_of_proof when a taxpayer raises the statute_of_limitations as a defense gl-104046-99 in those instances the service should take immediate steps to cease all collection activities the taxpayer may also be entitled to a refund of amounts paid after the expiration of the collection_period in accordance with sec_6511 waiver after the statute_of_limitations in order to be valid an agreement by the taxpayer to extend the statute_of_limitations on collection_period must be in writing entered into before the expiration of the original collection_period or a previously agreed upon extension and executed by the taxpayer and an authorized delegate of the commissioner sec_6502 sec_301_6502-1 accordingly a waiver of the statute_of_limitations on collection obtained after the expiration of the original or previously extended collection_period is invalid payments after collection_period payments after expiration of the statute_of_limitations on collection are overpayments and subject_to the statute_of_limitations on claims for refund must be refunded to the taxpayer sec_6401 provides that the term overpayment includes that part of the amount of the payment of any internal revenue tax which is assessed or collected after the expiration of the statute_of_limitations properly applicable thereto sec_6402 provides that within the applicable statute_of_limitations the commissioner may credit the amount of any overpayment against any outstanding liability for a tax and subject_to certain offsets must refund the balance to the taxpayer an overpayment therefore includes a payment of unassessed tax made after the statute_of_limitations on assessment has expired or a payment of assessed tax made after the statute_of_limitations on collection has expired see revrul_85_67 1985_1_cb_364 and revrul_74_580 1974_2_cb_400 in either case the overpayment must be refunded regardless of whether the payment is voluntary or involuntary see revrul_74_580 1974_2_cb_400 sec_6511 refund_or_credit where no claim is filed sec_6402 does not require that the taxpayer file a claim_for_refund before the service makes a credit or refund see revrul_68_65 1968_1_cb_555 in fact sec_6511 contemplates such a situation by providing a limit on the amount that can be refunded if no claim_for_refund is filed this section provides that if no claim is filed the refund is limited to that amount that would have been allowable if a claim was filed on the date the refund is allowed the date the refund is allowed for purposes of sec_6511 is the date a certifying official signs a form_2188 voucher and schedule of overpayments and overassessments see 33_fedclaims_4 sec_301_6407-1 notice to taxpayer gl-104046-99 the service is not required to notify the taxpayer of a potential refund_or_credit or to provide the taxpayer with additional opportunities to file a claim_for_refund beyond those already afforded to all taxpayers under the code and the existing procedures the service may wish however to furnish such notice to the taxpayers in addition there are other methods the service may use to ensure that the taxpayer is aware of a potential claim with respect to such overpayments due to voluntary payments and refund offsets for which the claim period is open first in cases where the service has determined that a refund is due the taxpayer the service could simply make the refund without waiting for the taxpayer to file a claim see sec_6511 second the service could evaluate whether the taxpayer has filed an informal claim_for_refund in contrast to a formal claim_for_refund the judicially created informal claim doctrine is far more flexible generally an informal claim is a notice fairly advising the commissioner of the nature of the taxpayer’s claim where formal defects and lack of specificity have been remedied by amendment filed after the lapse of the statutory period this is especially the case where such a claim has not misled the commissioner and he has accepted and treated it as such 314_us_186 see also 288_us_62 283_us_269 a valid informal claim must have a written component but the form of the written component may vary as the court of claims explained a claim_for_refund may be either formal or informal a formal claim is made on the authorized form and states the specific year and type of tax sec_301_6402-2 sec_301_6402-2 sec_301_6402-3 sec_301_6402-4 in addition a formal claim sets forth in detail each ground upon which a credit or refund is claimed sets forth facts sufficient to apprise the commissioner of the exact basis of each ground and is signed under penalties of perjury sec_301_6402-2 some courts refer to an informal claim as a waiver of the technical requirements of a formal claim contained in the regulations see kales u s pincite 283_us_258 118_f3d_522 7th cir however no affirmative waiver of the regulations by the service is required for an informal claim see 890_f2d_1133 11th cir on remand u s dist lexis date gl-104046-99 t he writing should not be given a crabbed or literal reading ignoring all the surrounding circumstances which give it body and content in addition to the writing and some form of request for a refund the only essential is that there be made available sufficient information as to the tax and the year to enable the internal_revenue_service to commence if it wishes an examination into the claim 318_f2d_915 ct_cl thus an informal claim exists if based on the facts and circumstances of each case the service is on notice that a refund is sought for certain years in sum the general body of case law demonstrates a liberal interpretation of the informal claim doctrine in favor of finding an informal claim finally in the case where the taxpayer has made a claim that does not meet either the requirements of a formal claim or the more liberal standards of the informal claim doctrine the service could ask the taxpayer to perfect the claim conceivably this could take the form of a notice of potential claim statute_of_limitations for refunds a refund is allowable only to the extent provided in the internal_revenue_code the supreme court has stated that even if amounts are collected without legal authority and pursuant to an illegal assessment they may not be refunded if the claim is not made within the statutory period of limitations 332_us_535 reh’g denied 333_us_850 also 323_us_658 claims for tax refunds must conform strictly to the requirements of congress sec_6511 of the code provides both a limitation on the time period in which a claim_for_refund can be made and a limitation on the amount that is allowed as a refund under sec_6511 a claim_for_refund of an overpayment_of_tax is required to be filed by the taxpayer within years from the time the return was filed or years from the tax was paid whichever is later or if no return is filed by the taxpayer within years from the time the tax was paid sec_6511 limits the amount of a refund sec_6511 provides that if the claim is filed within years from the time the return is filed the refund is limited to the tax paid in the immediately preceding years plus the period of any extension of time for filing the return sec_6511 provides that if the claim is not filed gl-104046-99 within the 3-year period the refund is limited to the tax paid during the immediately preceding years sec_6511 provides that if no claim is filed the refund is limited to that amount that would have been allowable if a claim was filed on the date the refund is allowed in most of the cases that this memorandum is intended to address the taxpayer will have filed a return more than years before filing a formal or informal claim or if no claim more than years before the service would allow a refund thus we anticipate that refunds for affected taxpayers will generally be limited to the taxes paid in the years immediately preceding either the date the claim is filed or the date the refund is allowed mitigating circumstances generally mitigating circumstances can not be invoked to extend the statute of limitation for credit or refund a new statutory provision however acts to suspend the statute if certain requirements are met sec_6511 as added by sec_3202 of the internal_revenue_service restructuring and reform act of rra pub_l_no 105-big_number stat date suspends the statute_of_limitations period for filing a claim for credit or refund under sec_6511 for any period of an individual taxpayer’s life during which the taxpayer is unable to manage the taxpayer’s financial affairs because of a medically determinable mental or physical impairment that can be expected to result in death or has lasted or can be expected to last for a continuous period of not less than months a taxpayer is not considered to be financially disabled during any period in which the taxpayer’s spouse or any other person is authorized to act on behalf of the taxpayer in financial matters sec_6511 requires that proof of the taxpayer’s financial disability be furnished to the internal_revenue_service procedures for taxpayer’s seeking suspension of the period of limitations due to financial disability appear in revproc_99_21 1999_17_irb_18 deceased taxpayer if the overpayment for which a claim period is open was made by a taxpayer who is now deceased and the service is unable to determine the appropriate person or entity entitled to claim the refund the overpayment can be moved to excess collection account xsf see irm excess collection file and related handbooks as previously noted the date a refund is allowed for purposes of sec_6511 is the date a certifying official signs a form_2188 voucher and schedule of overpayments and overassessments gl-104046-99 however if an appropriate party files a timely refund claim for the deceased taxpayer’s overpayment see form_1310 statement of person claiming refund due a deceased taxpayer the overpayment must be refunded irm collection waivers and rra prior to its amendment by the rra sec_6502 of the internal_revenue_code authorized the secretary to accept waivers extending the statute_of_limitations on collection after assessment prior to the expiration of the collection_period the code did not place any restrictions on the length of the extension the number of times an extension could be granted or the circumstances under which an extension could be obtained no specific form or particular wording was required to effectuate a valid waiver 699_fsupp_284 s d fla citing 568_fsupp_818 n d tex the rra however significantly amended sec_6502 see rra after date the service will no longer be able to obtain waivers of the collection_period except in two narrowly defined circumstances rra a in addition all extensions of the collection_period executed prior to date shall expire no later than date except that in a case of an extension in connection with an installment_agreement the 90th day after the end of the period of such an extension rra c emphasis added the phrase in connection with is not defined in the statute we believe however that the meaning of this phrase can be derived from subsection a b of section which provides in relevant part as follows if there is an installment_agreement between the taxpayer and the secretary prior to the date which i sec_90 days after the expiration of any period for collection agreed upon in writing by the secretary and the taxpayer at the time the installment_agreement was entered into rra a b sec_6502 emphasis added the statutory language is ambiguous when looking at subsections a b and c of rra together however it is evident that the two subsections actually parallel or complement each other both subsections contain the same exception for waivers obtained in connection with an installment_agreement subsection a contains an installment_agreement waiver exception to the general prohibition against collection waivers in the future after date subsection c provides the same exception for collection waivers obtained in the past prior to date gl-104046-99 both subsections reference the 90-day period which is to be tacked on to the end of the agreed upon extension thus in order to understand the meaning or intent of one provision one must read and understand the other accordingly we believe that the phase in connection with in section c is synonymous with the phrase at the time the installment_agreement was entered into in subsection a b for a waiver to be effective until the agreed upon date plu sec_90 days therefore that waiver must have been signed at the same time the installment_agreement was entered into and as a condition of entering into the installment_agreement see sec_301_6159-1 whether a waiver was obtained in conjunction with - ie for the purpose of -- an installment_agreement must be made on a case-by-case basis the mere existence of an installment_agreement indicator on the taxpayer’s account is not sufficient to support reliance on any waiver due to expire after date assessment against non-petitioning spouse sec_6501 generally affords the service three years from the time a return is filed for a given period to assess a tax for that period sec_6503 states that the statute_of_limitations for assessment is suspended throughout the period during which the secretary is prohibited by reason of a bankruptcy case from making the assessment sec_6503 prior to the automatic_stay which is generally triggered by the filing of a bankruptcy petition barred the service from assessing any pre-petition taxes against the debtor b c sec_362 in re coleman american cos inc 26_br_825 bankr d kan in re twomey 24_br_779 bankr w d n y the prohibition did not extend to nondebtors such as non- petitioning spouses accordingly the period for assessment against a non-petitioning spouse is not suspended by the debtor’s bankruptcy an agreement to extend the statute_of_limitations on collection is not a contract 280_us_453 rather it is a voluntary unilateral waiver of a defense by the taxpayer strange v united 282_us_270 the service may as a condition of entering into an installment_agreement require the taxpayer to sign a waiver extending the collection_period sec_301_6159-1 this agreement to extend the collection_period however is separate and independent from the installment_agreement as such the fact that the installment_agreement is later terminated does not affect the validity of a waiver obtained in connection with the installment_agreement gl-104046-99 hazards and other considerations you have also raised a couple of issues regarding payments received after the expiration of the statute_of_limitations on collection either from a bankruptcy or a receivership proceeding these and other fact-dependent issues will have to be addressed on a case-by-case basis the cases should be referred through the proper channels to the local district_counsel for a legal opinion if we can be of further assistance in this matter please do not hesitate to contact us at cc assistant_commissioner forms and processing executive officer for service_center operations assistant regional counsels general litigation via e-mail assistant regional counsels tax litigation via e-mail
